Title: To James Madison from Robert C. Gardiner, 29 August 1803
From: Gardiner, Robert C.
To: Madison, James


					
						(Triplicate)
						Sir
						Gothenburg 29th. August 1803
					
					On the 6th. April and 2nd. Currt. I had the honour to address you and by the present enclose the extracts of a tryal held before the Lord Mayor and Aldermen of this City for the information of Government.
					I, in behalf of Capt. Wadsworth acted as defendant in supporting a Contract signed by two Swedish Seamen to perform a Voyage in the Brig Neutrality of Boston, where it was particularly specified that no Wages should be demanded or payed before the Voyage was performed, but as Contracts signed by Swedish subjects abroad, are no longer in force after their arrival in any of the territories of His Swedish Majesty, perhaps a publication to this effect will have a tendency to obviate any inconvenience, that might arrise to Commanders of American Vessels employing such Seamen in America and subjecting themselves to difficulties when it can be otherwise avoided.  It is repugnant to the Laws of this Country that any of its Subjects shall be employed in foreign service and if any foreigner shall entice or take any away, he is liable to having his Ship arrested and himself subjected to a heavy fine.  As the American trade to this Country is greatly increasing, Cases of this nature may frequently occur, the Commanders ignorantly breaking this Law, I, therefore think it my Duty to inform you of the Circumstance.
					I yesterday received a pacquet from the Department of State, containing my appointment from the President as Consul for this Port and Government, your standing Orders to Consuls and Vice Consuls, two blank Bonds and certain other instructions and Documents all of which shall be punctually attended to.
					As the Season of the year is fast approaching that the American Trade to this Country draws to a close, I shall take the Liberty to come over to America for a short time in order to arrange some Business, which cannot be effected without a personal interview, leaving as Vice Consul, David Airth Esqr: a Gentleman of much Respectability, and who will I have no doubt adhere strictly to the interest of the United States as well as the full performance of the charge entrusted to him.  I expect to be back to this country early in the Spring and have the Honor to be Most Respectfully Sir Your Most Obed. Servant
					
						signed Robt. C. Gardiner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
